DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.
Claims 1-3, 5, 9-13, 15, 19 and 20 have been amended by Applicant.
Claims 4, 6-8, 14, 16-18 have been cancelled by Applicant.
Claim 21 is a new claim.

Response to Arguments
Regarding 35 U.S.C. § 103 rejections:  Applicant’s arguments with respect to independent claims 1 and 11 have been considered but are moot because the amendments claims necessitate new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 20170166115 A1) in view of Inoue et al. (US 20170116862 A1) in further view of Beaurepaire et al. (US 20170118307 A1).
Regarding Claim 1, Pal teaches a vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”), the vehicle travel control system comprising: a parked vehicle stopped in a parking area, the parked vehicle (Pal, Fig 1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked)including a first radio communication circuit and being configured to be externally controlled in traveling (Pal, [0026] first vehicle…may be configured to communicate with the parking control unit…via the communication network, [0059] “The wireless communication system…may include components such as, an antenna, a telematics unit, a radio frequency (RF) transceiver”) and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)); 10a second vehicle including a second radio communication circuit (Pal, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to…via the communication network “) and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)), an entering vehicle intending to enter the parking area, the entering vehicle (Pal, [0050] “the detected second vehicle…may correspond to a vehicle that enters the parking area in search of a vacant parking space”) including a second radio communication circuit and being configured to be externally controlled in traveling (Pal, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), wherein Appl. No. 16/554,617Attorney Docket No. P58892the vehicle travel control system controls traveling of at least the parked vehicle and the entering vehicle through at least the first radio communication circuit and the second radio communication circuit (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, [0026] “first vehicle…may be configured to communicate with the parking control unit…via the communication network”, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), when the parked vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), 

Pal does not teach the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels, a disabled vehicle being unable to move, the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling.  However, Beaurepaire teaches these limitations.

Beaurepaire teaches the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”), a disabled vehicle being unable to move (Beaurepaire , [0085] “a stalled vehicle” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled), the disabled vehicle including a second radio communication circuit(Beaurepaire, [0052] “communication network...of system... includes one or more network...general packet radio service”) and being configured to be externally controlled in traveling (Beaurepaire, [0104] “communications, which is capable of operating in the system”, [0025] “such as a navigation application and/or system, to identify parking spaces for multiple vehicles belonging to a group based on a common destination”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels  a disabled vehicle being unable to move, the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling as taught by Beaurepaire in order to control the travel trajectories of the entering vehicle and avoid collision.
Pal also does not teach the entering vehicle having a given vehicle width; and, the parked vehicle being configured to measure a first distance to the disabled vehicle from the parked vehicle in a first direction along a first traveling direction and a second distance to an obstacle from the parked vehicle in a second direction opposite to the first direction along the first traveling direction, the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle  and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the entering vehicle, and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction, and the second vehicle is caused to travel between the first vehicle and the third vehicle, and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle.  However, Inoue teaches these limitations.

Inoue teaches the entering vehicle having a given vehicle width (Inoue, Fig 6,  Examiner interprets second vehicle as vehicle (121) with the width perpendicular to travel direction (121a) ); and, the parked vehicle being configured to measure a first distance to the disabled vehicle from the parked vehicle in a first direction along a first traveling direction (Inoue, [0058] “the surrounding information detection unit…calculates a first distance between a reference position of all images in the image…and the detected object”, [0071] “traveling route…of the own vehicle”)  and a second distance to an obstacle from the parked vehicle in a second direction opposite to the first direction along the first traveling direction Inoue, [0058] the surrounding information detection unit...calculates a second distance between the detected object and the own vehicle”, [0071] Fig 6, traveling route 101a of the own vehicle”), the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the entering vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle), and the second vehicle is caused to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123), and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements as taught by Inoue in order to navigate the travel path of the entering vehicle to avoid collision.
 
Regarding Claim 2, Pal teaches the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 1, wherein when the parked vehicle is stopped in the parking area (Pal, Fig  1 shows the parked vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the parked vehicle stopped in the parking area is in the given state (Pal, [0028] “parked vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of parked vehicles…is switched ON, even after the ignition of the parked vehicle…is turned OFF”).

Pal does not teach the disabled vehicle is 5stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels and the disable vehicle stopped in the passage area is not in the given state.
Beaurepaire teaches the disabled vehicle is 5stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area” and the disabled vehicle stopped in the passage area is not in the given state (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  


Pal also does not teach a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the 10entering vehicle, the parked vehicle is caused to travel a given distance in a direction of moving away from the disable vehicle along the first traveling direction and stop, and the entering vehicle is caused to travel between the parked vehicle and the disable vehicle.  However, Inoue teaches these limitations.

Inoue teaches a sum of the first distance and the second distance measured by the first vehicle is larger than the given width of the 10second vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), the first vehicle is caused to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle.), and the second vehicle is caused to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and second vehicles and avoid collision with the first, second and/or third vehicles.
Regarding Claim 3, Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 1, wherein when the parked vehicle is stopped in the parking area (Pal, Fig  1 shows the parked vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the parked vehicle stopped in the parking area is in the given state (Pal, [0028] “parked vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of parked vehicles…is switched ON, even after the ignition of the parked vehicle…is turned OFF”), 

Pal does not teach the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle, and a sum of the first distance and the second distance measured by the parked vehicle is smaller than the 25given width of the entering vehicle, the parked vehicle is prevented from traveling in a direction of moving away from the disabled vehicle along the first traveling.  However, Inoue teaches these limitations.

Inoue teaches the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the parked vehicle is smaller than the 25given width of the entering vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), the parked vehicle is prevented from traveling in a direction of moving away from the disabled vehicle along the first traveling direction (Inoue, [0069] “…the controller…determines whether or not the input unit…receives an operation to stop the notice of the travel”).  

Pal also does not teach the disabled vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the parked vehicle travels and the disabled vehicle stopped in the passage area is not in the given. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the disabled vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”) and the disabled vehicle stopped in the passage area is not in the given state  (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a disabled vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and entering vehicles and avoid collision with the first, second and/or disabled vehicles.
Regarding Claim 9, Pal teaches 10Reagrding ClaReathe vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 1, wherein the parked vehicle is provided as at least a plurality of vehicles (Pal, [0026] “The set of first vehicles...may correspond to one or more vehicles that may be parked in a parking area of the parking environment”). 

Regarding Claim 10, Pal teaches the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 1, 15wherein the parking area has at least a first parking area and a second parking area (Pal, Fig 5 shows a first parking area and a second parking area), wherein the passage area is located between the first parking area and the second parking area (Pal, Fig 5 shows the passage area between the first parking area and a second parking area) , and wherein 20the parked vehicle is allowed to park in at least one of the first parking area and the second parking area (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, Fig 1 shows the first vehicle parked in the first parking area and second parking area).

Regarding Claim 21, Pal teaches vehicle travel control system for a parked vehicle (Pal, [0019] “parking control unit”), an entering vehicle (Pal, [0050] “the detected second vehicle…may correspond to a vehicle that enters the parking area in search of a vacant parking space”), in a parking lot, the parked vehicle stopped in a parking area (Pal, Fig 1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the parked vehicle including a first radio communication circuit (Pal, [0026] first vehicle…may be configured to communicate with the parking control unit…via the communication network, [0059] “The wireless communication system…may include components such as, an antenna, a telematics unit, a radio frequency (RF) transceiver”)  and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)), the entering vehicle intending to enter the parking area (Pal, [0050] “the detected second vehicle…may correspond to a vehicle that enters the parking area in search of a vacant parking space”), the entering vehicle including a second radio communication circuit and being configured to be externally controlled in traveling (Pal, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), when the parked vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked); controls traveling of at least the parked vehicle and the entering vehicle through at least the first radio communication circuit and the second radio communication circuit (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, [0026] “first vehicle…may be configured to communicate with the parking control unit…via the communication network”, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”).

Pal does not teach the disabled vehicle being unable to move, the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling, the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels, a fourth radio communication circuit installed stationarily; and a server configured to communicate with the fourth radio communication circuit. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the disabled vehicle being unable to move (Beaurepaire , [0085] “a stalled vehicle” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled), the disabled vehicle including a second radio communication circuit (Beaurepaire, [0052] “communication network...of system... includes one or more network...general packet radio service”) and being configured to be externally controlled in traveling (Beaurepaire, [0104] “communications, which is capable of operating in the system”, [0025] “such as a navigation application and/or system, to identify parking spaces for multiple vehicles belonging to a group based on a common destination”), the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”), a fourth radio communication circuit installed stationarily (Beaurepaire, [0097] “the communication interface…the Internet example, a server…might transmit requested code”) ; and a server configured to communicate with the fourth radio communication circuit (Beaurepaire, Fig 5 Server Box 692).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels  
Pal also does not teach the entering vehicle having a given vehicle width, and the parked vehicle being configured to measure a first distance to the disabled vehicle in a first direction along a first traveling direction and a second distance to an obstacle in a second direction opposite to the first direction along the first traveling direction, the vehicle travel control system comprising: the first distance measured by the parked vehicle is smaller than the given vehicle width of the entering vehicle, and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given vehicle width of the entering vehicle, and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction, and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle. However, Inoue teaches these limitations.

Inoue teaches the entering vehicle having a given vehicle width (Inoue, Fig 6,  Examiner interprets second vehicle as vehicle (121) with the width perpendicular to travel direction (121a) ), the parked vehicle being configured to measure a first distance to the disabled vehicle in a first direction along a first traveling direction (Inoue, [0058] “the surrounding information detection unit…calculates a first distance between a reference position of all images in the image…and the detected object”, [0071] “traveling route…of the own vehicle”)   and a second distance to an obstacle in a second direction opposite to the first direction along the first traveling direction(Inoue, [0058] the surrounding information detection unit...calculates a second distance between the detected object and the own vehicle”, [0071] Fig 6, traveling route 101a of the own vehicle”), the vehicle travel control system (Pal, [0019] “parking control unit”) comprising: the first distance measured by the parked vehicle is smaller than the given vehicle width of the entering vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given vehicle width of the entering vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle), and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123), and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements as taught by Inoue in order to navigate the travel path of the entering vehicle to avoid collision.

Claim 5, 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 20170166115 A1) in view of Inoue et al. (US 20170116862 A1) in further view of Beaurepaire et al. (US 20170118307 A1) and Nishi et al. (US 20170118307 A1).
Regarding Claim 5, Pal teaches the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 1.  Pal does not teach wherein disabled vehicle is configured to output a state of the disabled vehicle through the third radio communication circuit. However, Nishi teaches this limitation (Nishi, [0047] “upon receiving an engine start instruction from the remote controller…through the receiving circuit 13, the microcomputer…determines whether or not the vehicle is in a safe condition on the basis of outputs of the various switches and sensors…the gearshift position sensor…the microcomputer…determines whether or not the vehicle is in a failure condition”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the disabled vehicle is configured to output a state of the disabled vehicle as taught by Nishi in order to determine whether or not the disable vehicle has the ability to move to avoid collision in the trajectory planning and parking maneuvering. 

Regarding Claim 11, Pal teaches the control method of a vehicle travel control system (Pal, [0019] “parking control unit”) for a parked vehicle (Pal, Fig 1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), an entering vehicle (Pal, [0050] “the detected second vehicle…may correspond to a vehicle that enters the parking area in search of a vacant parking space”) in a parking lot, the parked vehicle stopped in a parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked)  , the parked vehicle including a first radio communication circuit (Pal, [0026] first vehicle…may be configured to communicate with the parking control unit…via the communication network, [0059] “The wireless communication system…may include components such as, an antenna, a telematics unit, a radio frequency (RF) transceiver”) and being configured to be externally controlled in traveling (Pal, Fig 3 shows communication network (108) externally connected to parking control unit (106)), an entering vehicle intending to enter the parking area (Pal, [0050] “the detected second vehicle…may correspond to a vehicle that enters the parking area in search of a vacant parking space”), the entering vehicle including a second radio communication circuit and being configured to be externally controlled in traveling (Pal, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), and the vehicle travel control system being configured to control traveling of at least the parked vehicle and the entering vehicle through at least the first radio communication circuit and the second radio communication circuit (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, [0026] “first vehicle…may be configured to communicate with the parking control unit…via the communication network”, [0028] “The second vehicle…may comprise a suitable logic, circuitry, interfaces, and/or code that may be configured to communicate with the set of first vehicles…and…the parking control unit…via the communication network”), the control method comprising: when the parked vehicle is stopped in the parking area (Pal, Fig  1 shows the first vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked).
Pal does not teach a disabled vehicle having developed trouble. However, Nishi teaches this limitation (Nishi, [0047] “upon receiving an engine start instruction from the remote controller…through the receiving circuit 13, the microcomputer…determines whether or not the vehicle is in a safe condition on the basis of outputs of the various switches and sensors…the gearshift position sensor…the microcomputer…determines whether or not the vehicle is in a failure condition”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include a disabled vehicle having developed trouble as taught by Nishi in order to determine whether or not the disable vehicle has the ability to move to avoid collision in the trajectory planning and parking maneuvering. 
Pal also does not teach stopping the disabled vehicle in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels, the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling. However, Beaurepaire teaches these limitations.

Beaurepaire teaches stopping the disabled vehicle in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”), , the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling (Beaurepaire, [0052] “communication network...of system... includes one or more network...general packet radio service”) and being configured to be externally controlled in traveling (Beaurepaire, [0104] “communications, which is capable of operating in the system”, [0025] “such as a navigation application and/or system, to identify parking spaces for multiple vehicles belonging to a group based on a common destination”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the disabled vehicle is stopped in a passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels  a disabled vehicle being unable to move, the disabled vehicle including a second radio communication circuit and being configured to be externally controlled in traveling as taught by Beaurepaire in order to control the travel trajectories of the entering vehicle and avoid collision.
Pal further does not teach the entering vehicle having a given vehicle width, and a the parked vehicle being configured to measure a first distance to the disabled vehicle in a first direction along a first traveling direction and a second distance to an obstacle in a second direction opposite to the first 

Pal also does not teach the entering vehicle having a given vehicle width; and, the parked vehicle being configured to measure a first distance to the disabled vehicle from the parked vehicle in a first direction along a first traveling direction and a second distance to an obstacle from the parked vehicle in a second direction opposite to the first direction along the first traveling direction, the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle  and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the entering vehicle, and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction, and the second vehicle is caused to travel between the first vehicle and the third vehicle, and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle.  However, Inoue teaches these limitations.

Inoue teaches the entering vehicle having a given vehicle width (Inoue, Fig 6,  Examiner interprets second vehicle as vehicle (121) with the width perpendicular to travel direction (121a) ); and, the parked vehicle being configured to measure a first distance to the disabled vehicle from the parked vehicle in a first direction along a first traveling direction (Inoue, [0058] “the surrounding information detection unit…calculates a first distance between a reference position of all images in the image…and the detected object”, [0071] “traveling route…of the own vehicle”)  and a second distance to an obstacle from the parked vehicle in a second direction opposite to the first direction along the first traveling direction Inoue, [0058] the surrounding information detection unit...calculates a second distance between the detected object and the own vehicle”, [0071] Fig 6, traveling route 101a of the own vehicle”), the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the entering vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), and the parked vehicle is caused to travel in a direction of moving away from the disabled vehicle along the first traveling direction (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle), and the second vehicle is caused to travel between the first vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123), and the entering vehicle is caused to travel between the parked vehicle and the disabled vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the second vehicle (121) between the first vehicle (101) and third vehicle (123).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements as taught by Inoue in order to navigate the travel path of the entering vehicle to avoid collision.

Regarding Claim 12, Pal teaches the control method of the vehicle travel control system for a parking 25lot (Pal, “[0019] parking control unit”)  according to claim 11, comprising: when the parked vehicle is stopped in the parking area (Pal, Fig  1 shows the parked vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked), the parked vehicle stopped in the parking area is in the given state (Pal, [0028] “parked vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of parked vehicles…is switched ON, even after the ignition of the parked vehicle…is turned OFF”). 
Pal does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 39 the first traveling direction in which the parked vehicle travels and the third vehicle stopped in the passage area is not in the given state.

Beaurepaire teaches the third vehicle is 5stopped in the passage area adjacent to the parking area to stand still on a path in the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area” and the third vehicle stopped in the passage area is not in the given state (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).

Pal, also does not teach a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the 5entering vehicle, causing the parked vehicle to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop; and causing the entering vehicle to travel between the parked vehicle and the third vehicle.  However, Inoue teaches these limitations.

Inoue teaches a sum of the first distance and the second distance measured by the parked vehicle is larger than the given width of the 5entering vehicle  (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), causing the parked vehicle to travel a given distance in a direction of moving away from the third vehicle along the first traveling direction and stop (Inoue, [0126] “the route information…the current position of the detected object included in the detected object information of the other vehicle received from the other vehicle”, [0133]  “The navigation apparatus….influence on the traveling of the own vehicle…as the travel influencing object” Examiner interprets the “other vehicle” and “travel influencing object” as the third vehicle); and causing the entering vehicle to travel between the parked vehicle and the third vehicle (Inoue, Fig 6 shows the  travel direction (121a) of the entering vehicle (121) between the parked vehicle (101) and third vehicle (123).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and entering vehicles and avoid collision with the first, second and/or third vehicles.
Regarding Claim 13, Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 11, comprising: when the parked vehicle is stopped in the parking area (Pal, Fig 1 shows the parked vehicle (102) parked in the parking area.  Examiner interprets “stopped” as parked) and the parked vehicle stopped in the parking area is in the given state (Pal, [0028] “parked vehicle…already parked in a parking area”, [0035] “an operational mode of one of the set of parked vehicles…is switched ON, even after the ignition of the parked vehicle…is turned OFF”).

Pal, does not teach the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle, and a sum of the first distance and the second distance measured by the parked vehicle is smaller than the 20given width of the entering vehicle, preventing the parked vehicle from traveling in a direction of moving away from the third vehicle along the first traveling direction.  However, Inoue teaches these limitations.

Inoue teaches Inoue teaches the first distance measured by the parked vehicle is smaller than the given width of the entering vehicle (Inoue, [0122] “When the calculated distance is equal to or shorter than the first distance the controller…determines that the own vehicle…is not located a longer distance away from the dead angle point which the own vehicle” The “dead angle point” as taught by Inoue is [0037] “state whether or not the route of the own vehicle indicated in the route information passes through a position of the detected object in the dead angle point”), and a sum of the first distance and the second distance measured by the parked vehicle is smaller than the 25given width of the entering vehicle (Inoue, [0058] “The surrounding information detection unit…calculates a relative position…of the detected object with respect to the position of the own vehicle in the horizontal direction based on the first distance and the second distance”), preventing the parked vehicle from traveling in a direction of moving away from the third vehicle along the first traveling direction (Inoue, [0069] “…the controller…determines whether or not the input unit…receives an operation to stop the notice of the travel”).  

Pal also does not teach the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the parked vehicle travels and the third vehicle stopped in the passage area is not in the given state. However, Beaurepaire teaches these limitations.

Beaurepaire teaches the third vehicle is stopped in the passage area adjacent to the parking area to stand still on a path in 20the first traveling direction in which the parked vehicle travels (Beaurepaire [0085]  “a stalled vehicle at the location of the parking space” Examiner interprets “at the location of the parking space” as reading on a passage area adjacent to the parking area”) and the third vehicle stopped in the passage area is not in the given state  (Beaurepaire , [0085] “a stalled vehicle at the location of the parking space” Examiner interprets “stalled vehicle” as reading on not in a given state, disabled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the distance measurements and a third vehicle as taught by Inoue and a stalled vehicle as taught by Beaurepaire in order to control the travel trajectories of the first and entering vehicles and avoid collision with the first, second and/or third vehicles.
Regarding Claim 15, Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, [0019] “parking control unit”) according to claim 11, wherein disabled vehicle is configured to output a state of the disabled vehicle through the third radio communication circuit.  Pal does not teach wherein disabled vehicle is configured to output a state of the disabled vehicle through the third radio communication circuit.  However, Nishi teaches this limitation (Nishi, [0047] “upon receiving an engine start instruction from the remote controller…through the receiving circuit 13, the microcomputer…determines whether or not the vehicle is in a safe condition on the basis of outputs of the various switches and sensors…the gearshift position sensor…the microcomputer…determines whether or not the vehicle is in a failure condition”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pal to include the disabled vehicle is configured to output a state of the 
Regarding Claim 19, Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 11, wherein the parked vehicle is provided as at least a plurality of vehicles (Pal, [0026] “The set of first vehicles...may correspond to one or more vehicles that may be parked in a parking area of the parking environment”). 

Regarding Claim 20, Pal teaches the control method of the vehicle travel control system for a parking lot (Pal, “[0019] parking control unit”) according to claim 11, wherein the parking area has at least a first parking area and a second parking area (Pal, Fig 5 shows a first parking area and a second parking area), wherein the passage area is located between the first parking area and the second parking area (Pal, Fig 5 shows the passage area between the first parking area and a second parking area), wherein 15the passage area is located between the first parking area and the second parking area (Pal, Fig 5 shows the passage area between the first parking area and a second parking area), and wherein the parked vehicle is allowed to park in at least one of the first parking area and the second parking area (Pal, [0021] “one or more paths for movement of each of the set of first vehicles may be determined, by the parking control unit”, Fig 1 shows the first vehicle parked in the first parking area and second parking area).







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662